Exhibit 99.2 KENDLE INTERNATIONAL INC. NONQUALIFIED DEFERRED COMPENSATION PLAN Kendle International Inc., an Ohio corporation, hereby adopts this Kendle International Inc. Nonqualified Deferred Compensation Plan (the “Plan”) for the benefit of a select group of management or highly compensated employees.This Plan is an unfunded arrangement and is intended to be exempt from the participation, vesting, funding, and fiduciary requirements set forth in Title I of the Employee Retirement Income Security Act of 1974, as amended.It is intended to comply with Section 409A of the Code.This Plan is effective January 1, 1.Definitions (a)Account. The bookkeeping account established for each Participant as provided in Section 5.1 hereof.The sum of each Participant's Sub-Accounts, in the aggregate, shall constitute his Account.The Account and each and every Sub-Account shall be a bookkeeping entry only and shall be used solely as a device to measure and determine the amounts, if any, to be paid to a Participant or his beneficiary under the Plan. (b)Administrator. The Company's Benefits Committee. (c)Board. The Board of Directors of the Company. (d)Bonus. Compensation which is designated as such by the Employer and which relates to services performed during an incentive period by an Eligible Employee in addition to his or her Salary, including any pretax elective deferrals from said Bonus to any Employer sponsored plan that includes amounts deferred under a Deferral Election or any elective deferral as defined in Code Section 402(g)(3) or any amount contributed or deferred at the election of the Eligible Employee in accordance with Code Section 125 or 132(f). (e)Change-in-Control. Means the occurrence of a "change in the ownership," a "change in the effective control" or a "change in the ownership of a substantial portion of the assets" of the Company within the meaning of Section 409A of the Code. (f)Code. The Internal Revenue Code of 1986, as amended. (g)Commissions. The sales commissions payable by an Employer to a Participant, under a sales commission plan designated from time to time by the Administrator, if (i) a substantial portion of the services provided by the Participant to the Employer consist of the direct sale of a product or service to an unrelated customer, (ii) the sales commissions paid by the Employer to the Participant consist of either a portion of the purchase price for the product or service or an amount substantially all of which is calculated by reference to the volume of sales, and (iii) payment of the sales commissions is contingent upon the closing of the sales transaction and such other requirements as may be specified by the Employer before the closing of the sales transaction.Such term shall be interpreted in a manner consistent with the definition of "sales commission compensation" contained in Section 409A of the Code. (h)Company. Means Kendle International Inc. and its successors, including, without limitation, the surviving corporation resulting from any merger or consolidation of Kendle International Inc. with any other corporation, limited liability company, joint venture, partnership or other entity or entities. (i)Compensation. The Participant’s earned income, including Salary, Bonus, Commissions, Stock Units and other remuneration from the Employer as may be designated by the Administrator in its sole discretion from time to time. (j)Deferrals. The portion of Compensation that a Participant elects to defer in accordance with Section 3.1 hereof. (k)Deferral Election. The separate agreement, on a form provided by the Administrator, on which an Eligible Employee agrees to participate in the Plan and make Deferrals thereto. (l)Disability. A Participant shall be considered disabled if: (i) the Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; (ii) the Participant is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and health plan covering employees of the Participant’s Employer; or (iii) determined to be totally disabled by the Social Security Administration. (m)Effective Date. June 1, (n)Eligible Employee. An Employee shall be considered an Eligible Employee if such Employee is a member of a "select group of management or highly compensated employees," within the meaning of Sections 201, 301 and 401 of ERISA and is designated as an Eligible Employee by the Administrator.In lieu of expressly selecting Eligible Employees for Plan participation, the Administrator may establish eligibility criteria providing for participation of all Eligible Employees who satisfy such criteria.The Administrator may at any time, in its sole discretion, change the eligibility criteria for Eligible Employees, or determine that one or more Participants will cease to be an Eligible Employee.The designation of an Employee as an Eligible Employee in any year shall not confer upon such Employee any right to be designated as an Eligible Employee in any future Plan Year. 2 (o)Employee. Any person employed by the Employer. (p)Employer. Means (i) the Company, and (ii) all entities with whom the Company would be considered a single employer under Sections 414(b) and 414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group of corporations under Section 414(b) of the Code, the language "at least 50 percent" is used instead of "at least 80 percent" each place it appears in Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or businesses (whether or not incorporated) that are under common control for purposes of Section 414(c), "at least 50 percent" is used instead of "at least 80 percent" each place it appears in that regulation.Such term shall be interpreted in a manner consistent with the definition of "service recipient" contained in Section 409A of the Code. (q)ERISA. The Employee Retirement Income Security Act of 1974, as amended. (r)In-Service Sub-Account. Means each bookkeeping In-Service Sub-Account maintained by the Administrator on behalf of each Participant pursuant to Section 5.1(b) hereof. (s)Investment Fund. Each investment(s) which serves as a means to measure value, increases or decreases with respect to a Participant’s Accounts. (t)Matching Contribution. A contribution made by the Employer that is credited to one or more Participant’s Accounts in accordance with the terms of Section 3.5 hereof. (u)Participant. An Eligible Employee who is a Participant as provided in Article 2. (v)Performance-Based Compensation. "Performance-Based Compensation" means that portion of a Participant's Bonus or Stock Units, the amount of which, or the entitlement to which, is contingent on the satisfaction of pre-established organizational or individual performance criteria relating to a performance period of at least twelve (12) consecutive months, and which satisfies the requirements for "performance-based compensation" under Section 409A of the Code, including the requirement that the performance criteria be established in writing by not later than (i) ninety (90) days after the commencement of the period of service to which the criteria relates and (ii) the date the outcome ceases to be substantially uncertain.Where a portion of an amount of Bonus or Stock Units would qualify as Performance-Based Compensation if the portion were the sole amount available under a designated incentive plan, that portion of the award will not fail to qualify as Performance-Based Compensation if that portion is designated separately by the Administrator on the Deferral Election or is otherwise separately identifiable under the terms of the designated incentive plan, and the amount of each portion is determined independently of the other. 3 (w)Plan Year. Calendar year, January 1 to December 31. (x)Retirement. Retirement means a Participant has reached age fifty-nine and a half (59 1/2) and has at least five (5) Years of Service and has a Separation from Service. (y)Retirement Sub-Account. Means the bookkeeping Retirement Sub-Account maintained by the Administrator on behalf of each Participant pursuant to Section 5.1(a) hereof. (z)Salary. An Eligible Employee’s base salary earned during a Plan Year, including any pretax elective deferrals from said Salary to any Employer sponsored plan that includes amounts deferred under a Deferral Election or any elective deferral as defined in Code Section 402(g)(3) or any amount contributed or deferred at the election of the Eligible Employee in accordance with Code Section 125 or 132(f).For purposes of this Plan, Salary payable after the last day of a calendar year solely for services performed during the final payroll period described in Section 3401(b) of the Code containing December 31 of such year shall be treated as earned during the subsequent calendar year. (aa)Separation from Service. Means a termination of employment with the Employer in such a manner as to constitute a "separation from service" as defined under Section 409A of the Code.Upon a sale or other disposition of the assets of the Company or any other Employer to an unrelated purchaser, the Administrator reserves the right, to the extent permitted by Section 409A of the Code, to determine whether Participants providing services to the purchaser after and in connection with the purchase transaction have experienced a Separation from Service. (bb)Share. A share of the Company's common stock, no par value. (cc)Stock Units. Awards designated as Stock Unit(s) by the Administrator that are granted to an Employee under the Employer’s equity incentive plan. 4 (dd)Sub-Account. Means each bookkeeping In-Service Sub-Account, Retirement Sub-Account maintained by the Administrator on behalf of each Participant pursuant to the Plan. (ee)Trust. The agreement between the Employer and the Trustee under which the assets of the Plan are held, administered and managed. (ff)Trustee. State Street Bank and Trust, or such other successor that shall become trustee pursuant to the terms of the Plan. (gg)Years of Service. A Participant’s “Years of Service” shall be measured by employment during a twelve (12) month period commencing with the Participant’s date of hire and anniversaries thereof. 2.Participation (a)Commencement of Participation. Each Eligible Employee shall commence participation on the first day of the calendar year immediately following the calendar year in which he or she becomes an Eligible Employee.Notwithstanding the foregoing, each Eligible Employee as of the Effective Date shall commence participation on the Effective Date. (b)Loss of Eligible Employee Status. A Participant who is no longer an Eligible Employee shall not be permitted to submit a Deferral Election and all Deferrals for such Participant shall cease as of the end of the Plan Year in which such Participant is determined to no longer be an Eligible Employee.Amounts credited to the Account of a Participant who is no longer an Eligible Employee shall continue to be held pursuant to the terms of the Plan and shall be distributed as provided in Article 6. 3.Contributions (a)Deferral Elections - General. A Participant’s Deferral Election for a Plan Year is irrevocable for that applicable Plan Year; provided, however that a cessation of Deferrals shall be allowed if required in order for the Participant to obtain a hardship withdrawal from the Employer's 401(k) plan, or if required under Section 6.9 (Unforeseeable Emergency) of this Plan.Such amounts deferred under the Plan shall not be made available to such Participant, except as provided in Article 6, and shall reduce such Participant’s Compensation from the Employer in accordance with the provisions of the applicable Deferral Election; provided, however, that all such amounts shall be subject to the rights of the general creditors of the Employer as provided in Article 8.That first Deferral Election, in addition to the requirements set forth below, must designate: (i) the amount of Compensation to be deferred, (ii) the time of the distribution, and (iii) the form of the distribution. 5 (b)Time of Election. A Deferral Election shall be void if it is not made in a timely manner as follows: (a)Salary. The Deferral Election with respect to Salary must be filed with the Administrator by, and shall become irrevocable as of, December 31 (or such earlier date as specified by the Administrator on the Deferral Election) of the calendar year next preceding the calendar year for which such Salary would otherwise be earned.Notwithstanding the preceding sentence, the Deferral Election for the 2008 Plan Year must be filed with the Administrator by, and shall become irrevocable as of, the day immediately preceding the Effective Date (or such earlier date as specified by the Administrator on the Deferral Election).That first Deferral Election shall only apply to Salary earned during such Plan Year beginning with the first payroll period that begins on or after the Effective Date. (b)Commissions.The Deferral Election with respect to Commissions must be filed with the Administrator by, and shall become irrevocable as of, December 31 (or such earlier date as specified by the Administrator on the Deferral Election) of the calendar year next preceding the calendar year in which the sale generating the Commissions occurs. The Deferral Election in effect for a Plan Year shall apply to all Commissions paid with respect to sales made in that Plan Year regardless of the year paid. (c)Bonus.Except as otherwise provided in this Section 3.2, the Deferral Election with respect to Bonus must be filed with the Administrator by, and shall become irrevocable as of, December 31 (or such earlier date as specified by the Administrator on the Deferral Election) of the calendar year next preceding the first day of the performance period for which such Bonus would otherwise be earned. (d)Stock Units.Except as otherwise provided in this Section 3.2, the Deferral Election with respect to Stock Units must be filed with the Administrator by, and shall become irrevocable as of, December 31 (or such earlier date as specified by the Administrator on the Deferral Election) of the calendar year next preceding the calendar year in which the vesting period or required service period for the Stock Units commences. (e)Performance-Based Compensation. (i)Notwithstanding anything contained in this Section 3.2 to the contrary, and only to the extent permitted by the Administrator, the Deferral Election with respect to Bonus or Stock Units that constitute Performance-Based Compensation must be filed with the Administrator by, and shall become irrevocable as of, the date that is 6 months before the end of the applicable performance period (or such earlier date as specified by the Administrator on the Deferral Election), provided that in no event may such Deferral Election be made after such Bonus or Stock Units have become "readily ascertainable" within the meaning of Section 409A of the Code. 6 (ii)In order to make a Deferral Election under this Section 3.2(d), the Participant must perform services continuously from the later of the beginning of the Performance Period or the date the performance criteria are established through the date a Deferral Election becomes irrevocable under this Section 3.2(e). (iii)A Deferral Election made under this Section 3.2(e) shall not apply to any portion of the Performance-Based Compensation that is actually earned by a Participant regardless of satisfaction of the performance criteria. (f)Stock Units Subject to Time-Based Vesting.With respect to Stock Unitsthat are subject to a forfeiture condition requiring the Participant's continued services for a period of at least twelve (12) months from the date that the Participant obtains a "legally binding right" to such compensation (within the meaning of Section 409A of the Code), the Deferral Election must be filed with the Administrator by, and shall become irrevocable as of, the thirtieth (30th) day following the date that the Participant obtains the legally binding right to such compensation, provided that the election is made at least twelve (12) months in advance of the earliest date at which the forfeiture condition could lapse.For this purpose, a condition will not be treated as failing to require the Participant to continue to provide services for a period of at least 12 months merely because the condition immediately lapses upon the death or Disability of the Participant, or upon a Change in Control, provided that if death, Disability, or Change in Control occurs and the condition lapses before the end of such 12-month period, the Deferral Election made under this Section 3.2(f) shall not apply to such compensation. (c)Distribution Elections. At the time a Participant makes a Deferral Election, he or she must also elect the time and form of the distribution by allocating Deferrals among one or more In-Service Sub-Account(s) or Retirement Sub-Account(s) as provided in this Section 3.3 and in Section 5.1.If the Participant fails to properly allocate his or her Deferrals to a Sub-Account (or such allocation does not comply with the terms of the Plan), the Deferrals shall be allocated to a Retirement Sub-Account and shall be paid in a lump sum. (a)Retirement Sub-Account. (i)A Participant may elect, on the first Deferral Election that he delivers to the Committee in which Deferrals are allocated to a Retirement Sub-Account, to receive the Retirement Sub-Account in a single lump sum or in a number of approximately equal annual installments over a specified period not exceeding ten (10) years.The form of distribution designated on that first Deferral Election will apply to all amounts credited to that Retirement Sub-Account under the Plan (including with respect to all subsequent calendar years) unless changed in accordance with the rules of Section 6.7.To the extent that a Participant does not designate the form of distribution (or such designation does not comply with the terms of the Plan) for a Retirement Sub-Account, that Sub-Account shall be paid in a single lump sum.A Participant may choose different forms of distribution for each separate Retirement Sub-Account in accordance with this Section 3.3(a). 7 (ii)On each Deferral Election, a Participant must allocate Matching Contributions to one or more Retirement Sub-Accounts and designate the form of distribution in accordance with the procedures set forth in Section 3.3(a).To the extent that a Participant does not designate a Retirement Sub-Account for his or her Matching Contributions (or such designation does not comply with the terms of the Plan), then the Matching Contribution shall be credited to a Retirement Sub-Account that is payable in a single lump sum. (b)In-Service Sub-Account. (i)A Participant may designate, on the first Deferral Election that he delivers to the Committee in which Deferrals are allocated to an In-Service Sub-Account, the year in which distributions will commence to be paid from that Sub-Account, which year must be at least five (5) years after the year in which such Deferral Election becomes irrevocable.The year designated on that first Deferral Election will apply to all amounts credited to that In-Service Sub-Account under the Plan (including with respect to all subsequent calendar years) unless changed in accordance with the rules of Section 6.7.Any attempt to allocate Deferrals to an In-Service Sub-Account with a distribution date of that is less than five (5) years after the year in which the Deferral Election becomes irrevocable shall be void, and such amounts shall instead be credited to a Retirement Sub-Account that is payable in a single lump sum.A Participant may choose different distribution dates for each separate In-Service Sub-Account in accordance with this Section 3.3(b). (ii)A Participant may elect, on the first Deferral Election that he delivers to the Committee in which Deferrals are credited to an In-Service Sub-Account, to receive the In-Service Sub-Account in a single lump sum or in a number of approximately equal annual installments over a specified period not exceeding five (5) years.The form of distribution designated on that first Deferral Election will apply to all amounts credited to that In-Service Sub-Account under the Plan (including with respect to all subsequent calendar years) unless changed in accordance with the rules of Section 6.7.To the extent that a Participant does not designate the form of distribution (or such designation does not comply with the terms of the Plan) for an In-Service Sub-Account, that Sub-Account shall be paid in a single lump sum.A Participant may choose different forms of distribution for each separate In-Service Sub-Account in accordance with this Section 3.3(b). (d)Additional Requirements. The Deferral Election, subject to the limitations set forth in Sections 3.1 and 3.2 hereof, shall comply with the following additional requirements, or as otherwise required by the Administrator in its sole discretion: (a)Deferrals may be made in whole percentages or stated dollar amounts with such limitations as determined by the Administrator from time to time in its sole discretion. (b)The maximum amount that may be deferred each Plan Year is fifty percent (50%) of the Participant’s Salary, fifty percent (50%) of the Participant’s Commissions, one-hundred percent (100%) of the Participant’s Bonus, net of applicable taxes and one-hundred percent (100%) of the Participant's Stock Unit awards, net of applicable taxes. 8 (e)Matching Contribution. For each Plan Year, the Employer, in its sole discretion, may, but is not required to, credit Matching Contributions to a Participant's Account for a Plan Year in accordance with the following rules: (a)A Participant who is not eligible for the Plan Year (or for any portion thereof) to receive an allocation of matching contributions under the Employer 401(k) Plan shall not be eligible for the Plan Year (or for any such portion) for the allocation of Matching Contributions hereunder. (b)The amount of Matching Contributions so credited, if any, shall equal the additional contribution, if any, that would have otherwise been credited to the Participant as a matching contribution in the Employer 401(k) Plan had it been possible to take into account compensation in excess of the limit contained in Section 401(a)(17) of the Code. (c)The Matching Contribution for a Plan Year shall be credited to the Participant's Retirement Sub-Account designated on his Deferral Election for that year. (d)Unless otherwise specified by the Administrator, a Participant shall not be entitled to receive a Matching Contribution with respect to a Plan Year unless he is employed by the Employer on the last day of that Plan Year. (e)Notwithstanding anything contained in this Section 3.5 to the contrary, the total Matching Contributions for any Plan Year may never exceed 100% of the matching contributions that would have been provided to the Participant for that calendar year under the Employer 401(k) Plan absent any plan-based restrictions that reflect limits on qualified plan contributions under the Code. (f)Crediting of Contributions. (a)Salary Deferrals shall be credited to a Participant’s Account as soon as administratively feasible following the close of each payroll period.Bonus Deferrals shall be credited to a Participant’s Accountas soon as administratively feasible following the date that the Bonus would otherwise have been paid to the Participant. (b)Matching Contributions shall be credited to a Participant’s Retirement Sub-Account on the date specified by the Administrator from time to time in its sole discretion. 4.Vesting (a)Vesting of Deferrals. A Participant shall be one-hundred percent (100%) vested in his or her Account attributable to Deferrals and any earning or losses on the investment of such Deferrals. 9 (b)Vesting of Matching Contributions. Unless otherwise determined by the Administrator in its sole discretion, a Participant's Matching Contributions shall be subject to the same vesting schedule as applies to matching contributions under the Employer's 401(k) Plan. (c)Amounts Not Vested. Any amounts credited to a Participant’s Account that are not vested at the time of his or her Separation from Service shall be forfeited. 5.Accounts (a)Accounts. The Administrator shall establish and maintain an Account in the name of each Participant.The Administrator shall also establish Sub-Accounts as provided in subsection (a) and (b), below, as elected by the Participant pursuant to Article 3.A Participant may have a maximum of ten (10) Sub-Accounts at any time. (a)A Participant may establish one or more Retirement Sub-Account(s) by designating as such on the Participant’s Deferral Election.Each Participant’s Retirement Sub-Account shall be credited with Deferrals (as specified in the Participant’s Deferral Election), any Matching Contributions, and the Participant’s allocable share of any earnings or losses on the foregoing.Each Participant’s Retirement Sub-Account shall be reduced by any distributions made plus, to the extent permitted by Section 409A of the Code, any federal and state tax withholding, and any social security withholding tax as may be required by law. (b)A Participant may elect to establish one or more In-Service Sub-Accounts by designating as such in the Participant’s Deferral Election the year in which distribution shall be made.Each Participant’s In-Service Sub-Account shall be credited with Deferrals (as specified in the Participant’s Deferral Election), and the Participant’s allocable share of any earnings or losses on the foregoing.Each Participant’s In-Service Sub-Account shall be reduced by any distributions made plus, to the extent permitted by Section 409A of the Code, any federal and state tax withholding and any social security withholding tax as may be required by law. (b)Investments, Gains and Losses. (a)A Participant may direct that his or her Retirement Sub-Accounts and or In-Service Sub-Accounts established pursuant to Section 5.1 may be valued as if they were invested in one or more Investment Funds as selected by the Employer in multiples of one percent (1%).The Employer may from time to time, at the sole discretion of the Administrator, change the Investment Funds for purposes of this Plan. (b)The Administrator shall adjust the amounts credited to each Participant’s Account to reflect Deferrals, Matching Contributions, investment experience, distributions and any other appropriate adjustments, such as for expenses attributable to maintaining and tracking the deemed Investment Options, all as determined by the Administrator in its sole discretion.Such adjustments shall be made as frequently as is administratively feasible. 10 (c)A Participant may change his or her selection of Investment Funds no more than once each calendar quarter each Plan Year with respect to his or her Account or Sub-Accounts by filing a new election in accordance with procedures established by the Administrator.An election shall be effective as soon as administratively feasible following the date the change is submitted on a form prescribed by the Administrator. (d)Notwithstanding the Participant’s ability to designate the Investment Fund in which his or her deferred Compensation shall be deemed invested, the Employer shall have no obligation to invest any funds in accordance with the Participant’s election.Participants’ Accounts shall merely be bookkeeping entries on the Employer’s books, and no Participant shall obtain any property right or interest in any Investment Fund. (e)Notwithstanding the foregoing, any Deferrals of Stock Units shall be deemed to be invested in Shares at all times, which Shares shall be subject to the adjustment provisions contained in the applicable award agreement and equity plan document governing the Stock Unit award. 6.Distributions (a)Distribution Election. Each Participant shall designate in his or her Deferral Election the form and timing of his or her distribution by indicating the type of Sub-Account as described under Section 5.1, and by designating the form in which payments shall be made from the choices available under Section 6.2 and 6.3 hereof.Notwithstanding anything to the contrary contained herein provided, no acceleration of the time or schedule of payments under the Plan shall occur except as permitted under both this Plan and Section 409A of the Code. (b)Distributions Upon an In-Service Account Triggering Date. Except as provided in Sections 6.3 and 6.5, In-Service Sub-Account distributions shall begin as soon as administratively feasible but no later than ninety (90) days following January 1 of the calendar year designated by the Participant on a properly submitted Deferral Election, and are payable in either a lump-sum payment or substantially equal annual installments, as described in Section 6.4 below, over a period of up to five (5) years as elected by the Participant in his or her Deferral Election. (c)Distributions Upon Retirement. If the Participant has a Separation from Service due to Retirement, the Participant’s Retirement Sub-Account(s) shall be distributed within ninety (90) days following the first day of the seventh month after the Participant’s Retirement.Distribution shall be made either in a lump-sum payment or in substantially equal annual installments, as defined in Section 6.4 below, over a period of up to ten (10) years as elected by the Participant.The undistributed balance of any In-Service Sub-Accounts at the time of his or her Retirement shall be distributed in a lump sum within ninety (90) days following the first day of the seventh month after the Participant’s Retirement. 11 (d)Substantially Equal Annual Installments. The amount of the substantially equal payments shall be determined by multiplying the Participant’s vested Account or Sub-Account balance as of the end of the month immediately preceding the month of such installment payment by a fraction, the denominator of which in the first year of payment equals the number of years over which benefits are to be paid, and the numerator of which is one (1).The amounts of the payments for each succeeding year shall be determined by multiplying the Participant’s vested Account or Sub-Account balance as of the end of the month immediately preceding the month of the applicable anniversary of the payout by a fraction, the denominator of which equals the number of remaining years over which benefits are to be paid, and the numerator of which is one (1).Installment payments from a Sub-Account made pursuant to this Section 6.4 shall commence on the date specified in Sections 6.2 or 6.3 and shall continue to be made on the anniversary of the distribution date (or within ninety (90) days thereafter) until all amounts have been paid from the Sub-Account. (e)Distributions due to other Separation from Service. If the Participant has a Separation from Service for any reason other than Retirement or death, all vested amounts credited to his or her Account shall be paid to the Participant in a lump-sum within ninety (90) days following the first day of the seventh month after the Participant’s Separation from Service.The undistributed balance of any In-Service Sub-Accounts at the time of his or her
